Citation Nr: 0324252	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Douglas E. Massey,  Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board developed the record on its own, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), by scheduling the veteran for 
a VA examination to determine whether he suffered from PTSD 
as a result of a verified in-service stressor.  That 
examination was conducted in April 2003.  Although the RO has 
not had the opportunity to review this examination report, in 
light of the favorable decision concerning this issue, the 
Board finds that the veteran has not been prejudiced by not 
having the RO adjudicate the veteran's claim based on the 
newly submitted evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

The issue involving entitlement to service connection for a 
heart condition as secondary to a service-connected 
disability will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran served aboard the USS MANLEY during the 
Vietnam era where he was exposed to traumatic events.

2.  Medical evidence links the veteran's diagnosis of PTSD to 
a verified in-service stressor.

CONCLUSION OF LAW

The veteran incurred PTSD as a result of his active military 
service.  38 U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD as a 
result of stressors that allegedly occurred while serving 
aboard the USS MANLEY during the Vietnam era.  For the 
reasons set forth below, the Board finds that the evidence 
supports the veteran's claim.  

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2002).  As will be discussed below, the Board 
finds that service connection for PTSD is warranted.  As 
such, a discussion of the VCAA is not needed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The General Counsel stated 
that the term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, medical evidence shows that the veteran suffers 
from PTSD as a result of stressors he experienced while 
serving in Vietnam.  The veteran claims that an in-service 
stressor is established on the basis that he was awarded the 
Combat Action Ribbon.  This award is given only to those who 
participated in combat against an enemy force.  However, the 
Board notes that it is unclear from the record whether the 
veteran was in fact awarded the Combat Action Ribbon.  
Nevertheless, the veteran's receipt or non-receipt of such an 
award is not necessarily relevant in this case since the 
record contains independent evidence verifying several of the 
veteran's stressors which underlie his diagnosis of PTSD.  

The veteran alleges that he was stationed aboard the USS 
MANLEY from November 1967 to May 1968.  In written 
statements, as well as at an April 2002 hearing before the 
undersigned Member of the Board, the veteran stated that the 
USS MANLEY had received and returned hostile fire while he 
was working on deck as a "shell man".   

In May 2000, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) submitted 1967 and 1968 histories of 
the USS MANLEY.  The histories indicate that the MANLEY's 
guns fired on suspected troop concentrations, mortar 
positions, truck convoys, artillery positions and 
infiltration routes.  In January 1968, for example, the 
MANLEY was in company with the USS PHILLIP which had received 
15 rounds of hostile fire.  The MANLEY opened fire and 
silenced the enemy shore battery.  In February 1968, the 
MANLEY participated in the battle of Hue.  The MANLEY's guns 
ruptured the wall of the Hue citadel and destroyed a crucial 
tower.  It was noted that these actions enabled allied forces 
to enter Hue and win the battle.  

This evidence clearly confirms the veteran's stressors, as 
his personal exposure can be implied by the fact that he was 
aboard the USS MANLEY during these exchanges of hostile fire.  
See Pentecost, supra.  Although the records do not confirm 
that the USS MANLEY was itself attacked, they do confirm that 
the USS MANLEY opened fire on the enemy and was in the 
vicinity of the USS PHILLIP which did come under attack. 

The record also shows that the veteran suffers from PTSD as a 
result of these confirmed stressors.  At a VA psychiatric 
examination in December 2002, the veteran reported an 
incident in early 1968 in which he and other servicemen were 
subject to a mortar attack while aboard the USS MANLEY.  He 
reported another incident in which the MANLEY opened fire on 
a sampan filled with North Vietnamese soldiers.  He said he 
could not recall the date or the exact location of this 
incident.  After reviewing the claims file, interviewing the 
veteran, and conducting a mental status examination, the 
examiner provided diagnoses of PTSD and major depressive 
disorder.  The examiner concluded that the veteran's PTSD  
appeared to be caused by his traumatic experiences in Vietnam 
aboard the USS MANLEY. 

The above diagnosis appears to be based, in part, of the fact 
that the USS MANLEY itself came under rocket and mortar 
attack, a fact not verified by the record.  As a result, the 
Board requested that the same VA examiner review the 
histories of the USS MANLEY and state whether the veteran's 
PTSD is based on a stressor that has been verified in these 
official documents.  In April  2003, the examiner reviewed 
the record and opined that the veteran's PTSD was indeed 
based on a verified stressor while aboard the USS MANLEY.  In 
rendering his opinion, the examiner stated that:

During five months in operations in Vietnam, this 
gunship fired over 24,000 rounds on various 
targets.  This is all documented in the records and 
confirms that this was a significant event that 
could cause posttraumatic stress because of the 
definition of a stressor event, which requires that 
the person experience, witness or be confronted 
with events that involve actual or threatened death 
or serious injury or threat to physical integrity 
of self or others.  Note that there were deaths 
involved and although the veteran was not on the 
receiving end of the firing, he perceived a threat 
to his life and did witness activity which caused 
death and serious injuries to others. 

The foregoing evidence shows that the veteran has presented 
evidence establishing a diagnosis of PTSD, credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and a link, established by the medical 
evidence, between his PTSD and a verified in-service 
stressor.  See 38 C.F.R. § 3.304.  Accordingly, service 
connection for PTSD is hereby granted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The veteran claims that he is entitled to service connection 
from a heart condition that was either incurred in service or 
related to his service-connected PTSD.  Before the Board can 
adjudicate this claim, however, additional action by the RO 
is necessary.  

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
claimant must also be notified of which evidence, if any, he 
or she is expected to obtain and submit and which evidence 
will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the 
VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  The Board notes that the VCAA became law in 
November 2000 and that the veteran filed his claim for VA 
benefits in this case prior to that date; that claim remains 
pending before VA.  Thus, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date, the Board finds that such 
provisions of the VCAA are applicable to this pending 
appeal.  

As mention above, the Board developed the record on its own 
by requesting additional evidence.  38 C.F.R. 
§ 19.9(a)(2)(ii).  In particular, the Board scheduled the 
veteran for a VA examination to determine the nature and 
etiology of his heart condition.  That examination was held 
in May 2003, which has not been considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), noting 
that it is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  As 
such, a remand in this case is required for the RO to 
adjudicate the veteran's claim for service connection for a 
heart condition as secondary to a service-connected 
disability based on the newly submitted evidence.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

After undertaking any additional 
development or notification action 
necessitated by the VCAA, the RO should 
readjudicate the issue of entitlement to 
service connection for a heart condition 
as secondary to a service-connected 
disability after considering all evidence 
received since the Statement of the Case 
was issued in September 2001.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, if in order, and 
be provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


